     Case 2:19-cv-07328-JAK-JPR Document 1 Filed 08/23/19 Page 1 of 14 Page ID #:1




 1   ALEXANDER CHEN [SBN 245798]
     alexc@inhouseco.com
 2   WILLIAM R. WALZ [SBN 136995]
     ww@inhouseco.com
 3   THEODORE LEE [SBN 281475]
     tlee@inhouseco.com
 4   INHOUSE CO. LAW FIRM
     7700 Irvine Center Drive, Suite 800
 5   Irvine, CA 92618
     Telephone: 949-250-1555
 6   Facsimile: 714-882-7770
 7   Attorneys for Plaintiff
 8   Eagle Eyes Traffic Industry USA Holding LLC

 9                               UNITED STATES DISTRICT COURT
10                              CENTRAL DISTRICT OF CALIFORNIA
11                                         WESTERN DIVISION
12
13                                      )
     EAGLE EYES TRAFFIC INDUSTRY USA ) Case No.
14   HOLDING LLC, a Chinese company,    )
                                        )
15                                      )
     Plaintiff,                           COMPLAINT FOR PATENT
                                        )
16                                      ) INFRINGEMENT
       vs.                              )
17                                      ) DEMAND FOR JURY TRIAL
18                                      )
     JL CONCEPTS INC. dba GT RACERS, a )
19   California Corporation; and DOES 1 )
     through 50, inclusive.             )
20                                      )
     Defendants.                        )
21                                      )
                                        )
22                                      )
                                        )
23
24
25
26
27
28
     Case 2:19-cv-07328-JAK-JPR Document 1 Filed 08/23/19 Page 2 of 14 Page ID #:2




 1           Plaintiff Eagle Eyes Traffic Industry USA Holding LLC (“Eagle Eyes”) presents the following
 2   allegations and facts in support of this Complaint and demands a jury trial on all causes of action stated
 3   herein against the named Defendant as follows:
 4                                         JURISDICTION AND VENUE
 5           1.       This is a civil action for infringement of a patent, arising under the laws of the United
 6   States relating to patents, including, without limitation, 35 U.S.C. § 101, et seq., 35 U.S.C. § 271 and §
 7   281. Plaintiffs seek preliminary and permanent injunctions and monetary damages for patent
 8   infringement.
 9           2.       This Court has subject matter jurisdiction over this case for patent infringement under 28
10   U.S.C. §§ 1331 and 1338(a) and pursuant to the patent laws of the United States of America, 35 U.S.C.

11   § 101, et seq.

12           3.       Venue properly lies within the Central District of California pursuant to 28 U.S.C.

13   sections 1391(b) and (c); 28 U.S.C. section 1400; and 18 U.S.C. section 1965. On information and

14   belief, Defendant conducts substantial business directly and through third parties or agents in this

15   judicial district by selling and offering to sell the infringing products and by conducting other business

16   in this judicial district. Furthermore, Plaintiffs have been harmed by Defendant’s conduct, business

17   transactions and sales in this district.

18           4.       This Court has personal jurisdiction over Defendant because, on information and belief,

19   Defendant transacts continuous and systematic business within the State of California and the Central

20   District of California. In addition, this Court has personal jurisdiction over the Defendant because, on

21   information and belief, this lawsuit arises out of Defendant’s infringing activities, including, without

22   limitation, the making, using, selling and/or offering to sell infringing products in the State of California

23   and the Central District of California. Finally, this Court has personal jurisdiction over Defendant

24   because, on information and belief, Defendant has made, used, sold and/or offered for sale its infringing

25   products and placed such infringing products in the stream of interstate commerce with the expectation

26   that such infringing products would be made, used, sold and/or offered for sale within the State of

27   California and the Central District of California.

28
     Case 2:19-cv-07328-JAK-JPR Document 1 Filed 08/23/19 Page 3 of 14 Page ID #:3




 1          5.      Upon information and belief, certain of the products manufactured by or for Defendant
 2   have been and/or are currently sold and/or offered for sale to consumers including, but not limited to,
 3   consumers located within the State of California at, among other places, ebay.com’s website located at
 4   https://www.ebay.com.
 5                                                   PARTIES
 6          6.      Plaintiff Eagle Eyes Traffic Industry USA Holding, LLC (“Eagle Eyes”) is a Nevada

 7   limited liability company having its principal place of business at 7260 West Azure Drive, Suite 140,

 8   Las Vegas Nevada 89130.

 9          7.      Defendant JL Concepts, LLC dba GT Racers(“JLConcepts”) is a corporation registered

10   and existing under the laws of the State of California, with an office and principal place of business

11   located at 21912 Garcia Lane, Walnut, California 91789.

12          8.      Plaintiff is ignorant of the true names and capacities of defendants who are named herein

13   under the fictitious names DOES 1-50, inclusive. Plaintiff will seek leave of court to amend this

14   complaint to allege their true names and capacities when ascertained. Plaintiff is informed and believes,

15   and thereon alleges, that each of the fictitiously named DOE defendants is responsible in some manner

16   for the wrongful conduct alleged herein. Plaintiff further alleges that each defendant acted in concert and

17   participation with, as agents or representatives of, at the request of, or on behalf of JL Concepts. Each

18   charge and allegation alleged herein is, therefore, also alleged against each fictitiously named DOE

19   defendant.

20                                         THE ASSERTED PATENTS

21          9.      On September 17, 2013, the United States Patent and Trademark office, duly and legally

22   issued United States Design Patent No. D690,040, entitled “Exterior Surface Configuration of a

23   Vehicular Headlight” (“the ’040 patent”). The patent’s named inventor is Ching-Tsung Lai, and Plaintiff

24   Eagle Eyes is assignee and owner of the entire right, title, and interest in and to the ’040 Patent and

25   vested with the right to bring this suit for damages and other relief. A true and correct copy of the ’040

26   Patent and its respective assignments are attached hereto as Exhibit “A.”

27          10.     On June 10, 2014, the United States Patent and Trademark office, duly and legally issued

28   United States Design Patent No. D706,966, entitled “Light Guide Bar For Vehicle Lamp” (“the ’966
     Case 2:19-cv-07328-JAK-JPR Document 1 Filed 08/23/19 Page 4 of 14 Page ID #:4




 1   Patent”). The patent’s named inventor is Ching-Tsung Lai, and Plaintiff Eagle Eyes is the assignee and
 2   owner of the entire right, title, and interest in and to the ‘966 Patent and vested with the right to bring
 3   this suit for damages and other relief. A true and correct copy of the ‘966 Patent and its respective
 4   assignments are attached hereto as Exhibit “B.”
 5          11.        On June 10, 2014, the United States Patent and Trademark office, duly and legally issued
 6   United States Design Patent No. D706,967, entitled “Light Guide Bar For Vehicle Lamp” (“the ’967

 7   patent”). The patent’s named inventor is Ching-Tsung Lai, and Plaintiff Eagle Eyes is assignee and

 8   owner of the entire right, title, and interest in and to the ’967 Patent and vested with the right to bring

 9   this suit for damages and other relief. A true and correct copy of the ’967 Patent and its respective

10   assignments are attached hereto as Exhibit “C.”

11          12.        The ‘040 Patent, ‘966’ Patent, and ‘967 Patent are collectively referred to as the

12   “Patented Designs.”

13                      DEFENDANT’S INFRINGEMENT OF EAGLE EYES’ PATENTS

14          13.        The Defendant’s accused products for purposes of the asserted patents include the

15   Defendant’s projection headlights incorporating the Patented Designs.

16          14.        In particular, Defendant copied from Eagle Eye’s Patented Designs in designing its

17   “2007-2014 GMC Sierra 1500/2500 Chrome Drl U-Halo Led Projector Headlights.”

18                                                    COUNT ONE

19                         INFRINGEMENT OF THE ’040PATENT BY DEFENDANT

20          15.        Plaintiff re-alleges and incorporates by reference each of the allegations set forth in

21   paragraphs 1 through 14 above.

22          16.        Defendant has knowledge of infringement of the ’040 Patent since at least the filing of

23   this complaint.

24          17.        Design Patent ‘040 has one single claim directed to the ornamental design for an exterior

25   surface configuration of a vehicular headlight as shown below:

26
27
28
     Case 2:19-cv-07328-JAK-JPR Document 1 Filed 08/23/19 Page 5 of 14 Page ID #:5




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
            18.    Defendant JLC copied the design for its 2007-2014 GMC Sierra 1500/2500 Chrome Drl
15
     U-Halo Led Projector Headlights from the headlight design of the ’040 Patent. A side-by-side
16
     comparison of the ’040 Patented design and an exemplary specimen of Defendant JC Concept’s
17
     headlight is shown below, with the photograph of the exemplary Defendant JL Concepts:
18
                         Eagle Eyes’                                   JL Concepts’ GT Racers
19                      D690,040 Patent                                      Headlight
20
21
22
23
24
25
26
27
28
     Case 2:19-cv-07328-JAK-JPR Document 1 Filed 08/23/19 Page 6 of 14 Page ID #:6




 1
            19.      As depicted above, the headlight design of the Defendant’s 2007-2014 GMC Sierra
 2
     1500/2500 Chrome Drl U-Halo Led Projector Headlights is the same or substantially the same as the
 3
     headlight design of the Plaintiff’s ’040 Patent. The headlight designs are so similar in overall impression
 4
     as to be nearly identical such that an ordinary observer, giving such attention as a purchaser usually
 5
     gives, would be so deceived by the substantial similarity between the designs so as to be induced to
 6
     purchase Defendant JL Concepts’ GT Racer products believing them to be substantially the same as the
 7
     headlight design protected by the ’040Patent.
 8
            20.      Plaintiff has not granted a license or any other authorization to Defendant JL Concepts to
 9
     make use, offer for sale, sell or import headlights that embody the headlight design patented in the ’040
10
     Patent and which is proprietary to Plaintiff.
11
            21.      Plaintiff alleges upon information and belief that, without authority, Defendant has
12
     infringed and will continue to infringe the ’040 patent by, inter alia, making, using, offering to sell, or
13
     selling in the United States, including in the State of California and within this District, products
14
     infringing the ornamental design covered by the ’040 patent in violation of 35 U.S.C. § 271, including
15
     but not limited to Defendant JL Concepts’2007-2014 GMC Sierra 1500/2500 Chrome Drl U-Halo Led
16
     Projector Headlights.
17
            22.      Defendant JL Concepts infringes the ’040 patent because, inter alia, in the eye of an
18
     ordinary observer, giving such attention as a purchaser usually gives, the headlight design of the ’040
19
     patent and the headlight designs of Defendant JL Concepts’ products including without limitation the
20
     headlight designs of the 2007-2014 GMC Sierra 1500/2500 Chrome Drl U-Halo Led Projector
21
     Headlight products are substantially the same, the resemblance being such as to deceive such an
22
     ordinary observer, inducing him to purchase one supposing it to be the other.
23
            23.      Defendant JL Concepts’ acts of infringement of the ’040 patent were undertaken without
24
     authority, permission or license from Plaintiff. Defendant JL Concepts’ infringing activities violate 35
25
     U.S.C. § 271.
26
            24.      Plaintiff is informed and believes that Defendant intentionally sells, ships or otherwise
27
     delivers the accused products in the United States, with knowledge that are designed to and do practice
28
     the infringing features of the ’040 Patent.
     Case 2:19-cv-07328-JAK-JPR Document 1 Filed 08/23/19 Page 7 of 14 Page ID #:7




 1          25.        Plaintiff is without an adequate remedy at law and has thus been irreparably harmed by
 2   these acts of infringement. Plaintiff asserts upon information and belief that infringement of the asserted
 3   claims of the ’040 Patent is continuous and ongoing unless and until Defendant is enjoined from further
 4   infringement by the Court.
 5                                                   COUNT TWO
 6                         INFRINGEMENT OF THE ’966 PATENT BY DEFENDANT

 7          26.        Plaintiff re-alleges and incorporates by reference each of the allegations set forth in

 8   paragraphs 1 through 25 above.

 9          27.        Defendant has knowledge of infringement of the ’966 Patent since at least the filing of

10   this complaint.

11          28.        Design Patent ‘966 has one single claim directed to the ornamental design for a light

12   guide bar for a vehicle lamp as shown below:

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Case 2:19-cv-07328-JAK-JPR Document 1 Filed 08/23/19 Page 8 of 14 Page ID #:8




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
            29.    Defendant JL Concepts copied the design of the U-Bar Light Guide Bar from the design
13
     of the ’966 Patent. A side-by-side comparison of the ’966 patented design and an exemplary specimen
14
     of Defendant JL Concepts’ U-Bar Light Guide Bar is shown below:
15
16                        Eagle Eye’s                                  JL Concepts’ GT Racers
                           D706,966                                        Light Guide Bar
17
18
19
20
21
22
23
24
25
26
27
28
     Case 2:19-cv-07328-JAK-JPR Document 1 Filed 08/23/19 Page 9 of 14 Page ID #:9




 1          30.      As shown in the pictures, the Light Guide Bar of Defendant is the same or substantially
 2   the same as the design of the ’966 patent. The Light Guide Bar designs are so similar as to be nearly
 3   identical such that an ordinary observer, giving such attention as a purchaser usually gives, would be so
 4   deceived by the substantial similarity between the designs so as to be induced to purchase Defendant JL
 5   Concepts’ products believing them to be substantially the same as the Light Guide Bar protected by the
 6   ’966 Patent.

 7          31.      Plaintiff has not granted a license or any other authorization to Defendant JL Concepts to

 8   make use of, offer for sale, sell or import headlights that embody the Light Guide Bar design patented in

 9   the ’966 Patent and which is proprietary to Plaintiff.

10          32.      Plaintiff alleges upon information and belief that, without authority, Defendant has

11   infringed and will continue to infringe the ’966 patent by, inter alia, making, using, offering to sell, or

12   selling in the United States, including in the State of California and within this District, products

13   infringing the ornamental design covered by the ’966 Patent in violation of 35 U.S.C. § 271, including

14   but not limited to Defendant JL Concepts’ Light Guide Bar incorporated in its 2007-2014 GMC Sierra

15   1500/2500 Chrome Drl U-Halo Led Projector Headlights.

16          33.      Defendant JL Concepts infringes the ’966 Patent because, inter alia, in the eye of an

17   ordinary observer, giving such attention as a purchaser usually gives, the Light Guide Bar design of the

18   ’966 Patent and the light guide bar designs of Defendant JL Concepts’ products including without

19   limitation the Light Guide Bar designs incorporated in its headlight of the 2007-2014 GMC Sierra

20   1500/2500 Chrome Drl U-Halo Led Projector Headlight products are substantially the same, the

21   resemblance being such as to deceive such an ordinary observer, inducing him to purchase one

22   supposing it to be the other

23          34.      Defendant JL Concepts’ acts of infringement of the ’966 Patent were undertaken without

24   authority, permission or license from Plaintiff. Defendant JL Concepts’ infringing activities violate 35

25   U.S.C. § 271.

26          35.      Plaintiff is informed and believes that Defendant intentionally sells, ships or otherwise

27   delivers the accused products in the United States, which products imitate and in fact infringe upon the

28   features of the ’966 Patent.
     Case 2:19-cv-07328-JAK-JPR Document 1 Filed 08/23/19 Page 10 of 14 Page ID #:10




 1           36.        Plaintiff is without an adequate remedy at law and has thus been irreparably harmed by
 2    these acts of infringement. Plaintiff asserts upon information and belief that infringement of the asserted
 3    claims of the ’966 Patent is continuous and ongoing, and will continue to harm Plaintiff unless and until
 4    Defendant is enjoined from further infringement by the Court.
 5
 6                                                   COUNT THREE

 7                          INFRINGEMENT OF THE ’967PATENT BY DEFENDANT

 8           37.        Plaintiff re-alleges and incorporates by reference each of the allegations set forth in

 9    paragraphs 1 through 36 above.

10           38.        Defendant has knowledge of infringement of the ’967 Patent since at least the filing of

11    this complaint.

12           39.        Design Patent ‘967 has one single claim directed to the ornamental design for a light

13    guide bar for a vehicle lamp as shown below:

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Case 2:19-cv-07328-JAK-JPR Document 1 Filed 08/23/19 Page 11 of 14 Page ID #:11




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
             40.    Defendant JL Concepts copied the design of the U-Bar
                                                                     Bar Light Guide Bar from the design
13
      of the ’967 Patent. A side-by-side
                                    side comparison of the ’967 patented design and an exemplary specimen
14
      of Defendant JL Concepts’ U-Bar
                                  Bar Light Guide Bar is shown below:
15
16
17                         Eagle
                              le Eye’s                                  JL Concepts’’ GT Racers
                            D706,967                                        Light Bar Guide
18
19
20
21
22
23
24
25
26
27
28
     Case 2:19-cv-07328-JAK-JPR Document 1 Filed 08/23/19 Page 12 of 14 Page ID #:12




 1           41.      As shown in the above pictures, the Light Guide Bar of Defendant is the same or
 2    substantially the same as the design of the ’967 Patent. The Light Guide Bar designs are so similar as to
 3    be nearly identical such that an ordinary observer, giving such attention as a purchaser usually gives,
 4    would be so deceived by the substantial similarity between the designs so as to be induced to purchase
 5    Defendant JL Concepts’ products believing them to be substantially the same as the Light Guide Bar
 6    protected by the ’967 Patent.

 7           42.      Plaintiff has not granted a license or any other authorization to Defendant JL Concepts to

 8    make use of, offer for sale, sell or import headlights that embody the Light Guide Bar design patented in

 9    the ’967 Patent and which is proprietary to Plaintiff.

10           43.      Plaintiff alleges upon information and belief that, without authority, Defendant has

11    infringed and will continue to infringe the ’967 patent by, inter alia, making, using, offering to sell, or

12    selling in the United States, including in the State of California and within this District, products

13    infringing the ornamental design covered by the ’967Patent in violation of 35 U.S.C. § 271, including

14    but not limited to Defendant JL Concepts’ Light Guide Bar incorporated in its 2007-2014 GMC Sierra

15    1500/2500 Chrome Drl U-Halo Led Projector Headlight.

16           44.      Defendant JL Concepts infringes the ’967 Patent because, inter alia, in the eye of an

17    ordinary observer, giving such attention as a purchaser usually gives, the Light Guide Bar design of the

18    ’967Patent and the Light Guide Bar design incorporated in the its headlight of Defendant JL Concepts’

19    products including without limitation the Light Guide Bar design incorporated in the headlight designs

20    of the GMC Sierra U-Bar Halo Projector products are substantially the same, the resemblance being

21    such as to deceive such an ordinary observer, inducing him to purchase one supposing it to be the other

22           45.      Defendant JL Concepts’ acts of infringement of the ’967 Patent were undertaken without

23    authority, permission or license from Plaintiff. Defendant JL Concepts’ infringing activities violate 35

24    U.S.C. § 271.

25           46.      Plaintiff is informed and believes that Defendant intentionally sells, ships or otherwise

26    delivers the accused products in the United States, which products which imitate and in fact infringe

27    upon the features of the ’967 Patent.

28           47.      Plaintiff is without an adequate remedy at law and has thus been irreparably harmed by
     Case 2:19-cv-07328-JAK-JPR Document 1 Filed 08/23/19 Page 13 of 14 Page ID #:13




 1    these acts of infringement. Plaintiff asserts upon information and belief that infringement of the asserted
 2    claims of the ’967Patent is continuous and ongoing, and will continue to harm Plaintiff unless and until
 3    Defendant is enjoined from further infringement by the Court.
 4
 5                                            PRAYER FOR RELIEF
 6    WHEREFORE, Plaintiff prays for relief and judgment as follows:

 7           1.      The determination that Defendant has infringed the Patents -in-Suit;

 8           2.      That Defendant, Defendant’s officers, agents, servants, employees, and attorneys, and

 9    those persons in active concert or participation with them, be preliminarily and permanently enjoined

10    from infringement of the Patents--in-Suit, including but not limited to any making, using, offering for

11    sale, selling, or importing of unlicensed infringing products within and without the United States;

12           3.      Compensation for all damages caused by Defendant’s infringement of the Patents -in-

13    Suit to be determined at trial;

14           4.      A finding that this case is exceptional and an award of reason
                                                                             reasonable
                                                                                    able attorney’s fees

15    pursuant to 35 U.S.C. § 285;

16           5.      Granting Plaintiff’s pre-and post-judgment interest on its damages, together with all

17    costs and expenses; and,

18           6.      Granting Plaintiff such other and further relief as the Court may deem just and proper.

19
20
      DATED: August 21, 2019                               INHOUSE CO. LAW FIRM
21
22
23
                                                    By: ____________________________
24
                                                           Alexander Chen, Esq.
25                                                         William Walz, Esq.
                                                           Theodore Lee, Esq.
26                                                         Attorneys for Plaintiff
                                                           Eagle Eyes Traffic Industry USA Holding LLC
27
28
     Case 2:19-cv-07328-JAK-JPR Document 1 Filed 08/23/19 Page 14 of 14 Page ID #:14



                                          DEMAND FOR JURY TRIAL
 1
 2
 3    Plaintiff hereby demands a trial by jury on all claims.
 4
 5
      DATED: August 21, 2019                                INHOUSE CO. LAW FIRM
 6
 7
 8
 9                                                  By: ____________________________
                                                           Alexander Chen, Esq.
10                                                         William Walz, Esq.
                                                           Theodore Lee, Esq.
11                                                         Attorneys for Plaintiff
12                                                         Eagle Eyes Traffic Industry USA Holding LLC

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
